Title: To Thomas Jefferson from Madame de Corny, 25 November 1789
From: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)
To: Jefferson, Thomas



a paris le 25 novembre 1789

Je fus tourmente de vous voir sur ma liste et mon inquiétude me porta chez vous 3 heures après votre depart. Mr. Short etoit tout affligé je fus bien vite à son ton et tout deux nous donname des larmes a votre absence. Voila ce que vous appellerez de la foiblesse mais quoique les adieux soient la chose la plus triste, j’aurois eüe mille choses a vous dire, et je voulois recevoir une promesse solemnelle de votre retour en France. Les grandes contradictions que vous avez eprouvé par les vents me donnoient a esperer que vous reviendriez a paris, mais au moment ou j’arrangeois ce retour qui m’eut fait tant de plaisir, Mr. Short m’apprit que vous etiez embarqué. J’ay bien a me louer de luy; ne pouvant douter de mon interêt pour vous, il a pris grand soin de m’aporter de vos nouvelles.
Vous m’avez confirmé le depart d’angelique, mais jay recüe une lettre de la gouvernante qui me marque que Mde. Church n’a pu resister aux larmes de son pere, et qu’elle restera jusqu’au printems. Ainsi j’arrange pour elle et pour vous que vous la ramenerez en france. Mais nallez pas vous faire aimer a mes depens car deja je vous en ai un peu voulu des preferences qu’angelique vous donnoit sur moi, et il ne m’a pas ete aisé de vous le pardonner a tout deux.
Vous savez mieux qu’un autre le mauvais tems qu’il y a eu. J’en ai bien souffert pour deux interêt differend, ce qui etoit utille a angelique vous devenoit nuisible, il etoit possible que le même vend me donnat bien de l’affliction, au moin m’a t-il donné bien de l’inquietude encore Mr. Short m’a secouru en trouvant mille moyens de me rassurer.
Ah monsieur quelle revolution que celle du 5. Vous êtes trop heureux de n’en avoir pas été temoin. Mr. de la fayette a trouver le moyen de satisfaire tout le monde il n’a jamais perdu la tête un seul instant, mais la legerete du public ne permettra pas qu’il soit toujours egallement aprouvé. Mr. Bailly est tombé absolument dans l’opinion, il est craintif, ignorant en mairies, et dégouté, ce qui fait qu’il laisse tout faire. Nous avons ete dans une penurie extreme sur le pain, sans pouvoir resoudre le problème car il y avoit de la farine. Mais en fait d’enigme Mr. le duc d’orleans nous en donne une a deviner, il est parti pour l’angleterre contre l’avis de ses amis, chargé d’une pretendüe mission, il a ete mal recu du roy george, Mr. pitt etoit a la campagne il y est encore ce qui ne  prouve pas un grand raport d’affaire. On assure que le prince fait augmenter sa maison a londre, et en a achette une pour Mde. buffon. Ainsi donc je me rassure, et je ne crois ni a la mission, ni au retour du prince, ni aux immenses achats de bled dont on le pretend charge.
Il paroit une nouvelle confession de rousseau il y avoüe que Mde. d’houdetot a ete le seul objet de sa passion veritable il la depeint a plaisir mais je vous defierois de la reconnoitre a ce portrait qu’il s’est bien garde de faire loucher.
Ma lettre a ete interrompue par la visitte du jeune brean [Bréhan]. Mr. du moutier est arrive hyer et son neveu m’a aporte une lettre d’angelique mais mon dieu qu’il m’a surprise, et affligée, vous êtes dit on nomé ministre des affaires etrangeres et les promesses de vous revoir encor sont elles perdüe. J’attend Mr. Short il faut qu’il m’explique tout cela. Je ne voulois pas croire qu’il m’arriveroit par vous d’autre peine que celle de votre depart mais je serois bien affligée si je ne devois plus vous revoir.
Angelique me marque qu’elle partira huit jours après Mr. du moutier Mr. de Brean me le confirme. Je n’y entend plus rien mais il est sur que l’on ne compte pas sur elle a londre avant le mois de juin. Mr. de corny vous fait ses complimens sa santé est assez bonne la mienne est miserable. Paris est affreux la societe est dispersée on n’a pas d’argent plus de place. Ma jolie maison est a vendre. On est forcé a toute sorte de privations, mais que seroit tout cela si l’on n’etoit pas privé du calme et du repos dont j’ay un si grand besoin.
Mr. de Benzeval est enfin au chatelet on ecoute les temoins. Mr. de Lambesc est denoncé on le poursuit vivement. Mais ce qui vous surprendra c’est que Mr. de puysegur après un silence de 5 mois a ete denoncé. Il est arrivé a Paris depuis hyer pour se justifier. C’est l’ancien ministre de la guerre.
Vous croyez bien que toute la famille du moutier n’a laissé ni raportes aucun regrets. Il y a une espece de justice qui fait qu’on n’est pas aimés de ceux qu’on n’aime pas. Ayez bien celle de croire a mon Sincere attachement, et quelque soit ma destinée il triomphera des distances et de l’absence.
Parlez moi bien de vos cheres petites que vous n’avez jamais voulu qui ayent de l’amitié pour moi. N’importe elles m’intéresseront toujours.
